--------------------------------------------------------------------------------

Exhibit 10.22

 
Third Forbearance Agreement


This Third Forbearance Agreement is made by and between Summit Financial
Resources, L.P., a Hawaii limited partnership ("Summit"), Artisanal Cheese, LLC,
a New York limited liability company ("Client"), American Home Food Products,
Inc., a New York corporation ("AFP"), and Daniel W. Dowe, an individual ("Dowe")
(AFP and Dowe are collectively referred to as "Guarantors").


RECITALS


1.           Summit and Client have entered into a Financing Agreement dated
February 19, 2009, and an Addendum to Financing Agreement (Inventory Financing)
dated February 19, 2009 (collectively, the "Financing Agreement").


2.           Pursuant to the Financing Agreement, Summit has been granted a
security interest in, among other things, the accounts, inventory, and equipment
of Client to secure the obligations of Client under the Financing Agreement.


3.           AFP guaranteed the obligations of Client under the Financing
Agreement pursuant to a certain Guarantee executed by AFP on or about February
19, 2009 (the "AFP Guarantee").


4.           Dowe guaranteed certain obligations of Client under the Financing
Agreement pursuant to a certain Guarantee executed by Dowe on or about February
19, 2009 (the "Dowe Guarantee") (the AFP Guarantee and the Dowe Guarantee are
collectively referred to as the "Guarantees").


5.           Events of Default occurred under the Financing Agreement, and on or
about June 3, 2009, Summit, Client, and Guarantors entered into a Forbearance
Agreement (the "First Forbearance Agreement").


6.           Pursuant to the terms of the First Forbearance Agreement, Summit
agreed to forbear from exercising its rights and remedies under the Financing
Agreement until July 3l, 2009, subject to the terms and conditions set forth in
the First Forbearance Agreement.


7.           Events of Default continued to exist under the Financing Agreement
after July 31, 2009, and events of default occurred under the First Forbearance
Agreement; and on or about August 13, 2009, Summit, Client, and Guarantors
entered into a Second Forbearance Agreement (the "Second Forbearance
Agreement").


8.           Pursuant to the terms of the Second Forbearance Agreement, Summit
agreed to forbear from exercising its rights and remedies under the Financing
Agreement until November 9, 2009, subject to the terms and conditions set forth
in the Second Forbearance Agreement.


9.           As of the date hereof, Events of Default under the Financing
Agreement continue to exist and events of default have occurred under the Second
Forbearance Agreement. Summit, Client, and Guarantors have reached an agreement
wherein, in exchange for the considerations provided herein, Summit has agreed
to further forbear from exercising its rights and remedies under the Financing
Agreement and the Guarantees until February 15, 2010. This Third Forbearance
Agreement sets forth the terms and conditions of that agreement.
 
Artisanal Cheese, LLC
11/12/2009

 

--------------------------------------------------------------------------------

 
 
AGREEMENT


For good and valuable consideration, receipt of which is hereby acknowledged,
Summit, Client, and Guarantors agree as follows:


1.             Definitions. Capitalized terms used in this Third Forbearance
Agreement which are defined in the Financing Agreement shall have the same
meaning as provided in the Financing Agreement, except as otherwise expressly
provided herein. Terms defined in the singular shall have the same meaning when
used in the plural and vice versa.


2.             Acknowledgments. Client and Guarantors acknowledge and agree:


a.           The Financing Agreement, the Guarantees, and all other agreements
and documents executed in connection with the Financing Agreement (collectively,
the "Financing Documents") have been duly executed and delivered by all parties
thereto and are legal, valid, and binding obligations of Client and Guarantors,
as the case may be, enforceable in accordance with their respective terms.


b.           The following Events of Default have occurred and are existing (the
"Existing Events of Default"): Client has failed to provide satisfactory
evidence to Summit that the Client Affiliate Past Due Taxes have been paid in
full or otherwise subordinated to Summit in a manner acceptable in Summit's sole
discretion.


c.           As of November 9, 2009, the outstanding balance owing pursuant to
the Financing Agreement is the sum of (i) three hundred twenty-one thousand six
hundred twenty and 09/100 dollars ($321,620.09) for Outstanding Advances on
Accounts, plus (ii) eight hundred sixty-four and 14/100 dollars ($864.14) for
accrued interest on Outstanding Advances on Accounts, plus (iii) three thousand
six hundred seventy-four and 86/100 dollars ($3,674.86) for accrued fees related
to Advances on Accounts, plus (iv)"one “hundred thirty-six thousand three
hundred ninety-two dollars ($136,392.00) for outstanding advances on Acceptable
Inventory, plus (v) four hundred forty-six and 12/100 dollars ($446.12) for
accrued interest on outstanding advances on Acceptable Inventory, plus (vi) two
thousand five and 38/100 dollars ($2,005.38) for accrued fees related to
advances on Acceptable Inventory.


d.           The aforesaid outstanding balance, together with other expenses of
Summit, including, without limitation, reasonable attorneys fees, as provided in
the Financing Documents, (collectively, the "Balance Owing") are due and owing,
and there is no defense to or offset against payment of such amounts.


e.           AFP is jointly and severally liable for the aforesaid amounts
pursuant to the AFP Guarantee.


f.           Dowe is jointly and severally liable for the aforesaid amounts so
far as such amounts are owing by Dowe pursuant to the Dowe Guarantee.


Artisanal Cheese, LLC
11/12/2009

 
- 2 -

--------------------------------------------------------------------------------

 
 
3.             Terms of Forbearance. Summit hereby agrees that it will continue
to forbear and not exercise its rights and remedies under the Financing
Documents and at law against Client and Guarantors until February 15, 2010,
subject to the following terms and conditions:


a.           Post Default Advances. Client and Guarantors hereby acknowledge and
agree that the Financing Agreement provides that the obligation of Summit to
advance any additional funds pursuant to the Financing Agreement shall, at the
sole discretion of Summit, terminate upon the occurrence of an Event of Default.
Client and Guarantors further acknowledge and agree that Summit may, in its sole
discretion and without any obligation to do so, elect to continue to make
advances pursuant to the Financing Agreement ("Post-Default Advances") and that
(i) Summit may terminate making Post-Default Advances at any time, in Summit's
sole discretion, and without any notice to Client, (ii) Client has no right to
receive Post-Default Advances, (iii) any Post-Default Advance made shall not be
construed as a course of dealing or conduct between Summit and Client creating
any further obligation of Summit to make additional Post-Default Advances, and
(iv) all Post-Default Advances shall be subject to the terms and conditions of
the Financing Agreement as modified herein.


b.           Forbearance Fee. Upon the execution and delivery of this Third
Forbearance Agreement, Client shall pay to Summit a forbearance fee in the
amount of twenty thousand dollars ($20,000) (the "Forbearance Fee"). Summit is
hereby authorized and directed to Advance sufficient funds under the Financing
Agreement to pay the Forbearance Fee in full.


c.           Inventory Financing. Section 2 Inventory Advances of the Addendum
to Financing Agreement (Inventory Financing) is hereby amended and modified to
provide that, in addition to any other limitations on advances based upon
Acceptable Inventory, the dollar limit that outstanding advances based upon
Acceptable Inventory cannot exceed shall equal the amount of advances based upon
Acceptable Inventory that are outstanding as of the date of this Third
Forbearance Agreement, and such dollar limit shall be reduced hereafter by
eleven thousand five hundred dollars ($11,500) each week commencing on Monday,
November 23, 2009, and on each Monday thereafter until February 15, 2010.


d.           Payment of Balance Owing. Client and/or Guarantors shall pay to
Summit the full amount of the Balance Owing, including all interest, fees, and
attorneys fees hereafter accruing, by no later than February 15, 2010.


e.           Alternative Financing. By no later than December 31, 2009, Client
shall provide evidence satisfactory to Summit, in Summit's sole discretion, that
Client has obtained a bona fide proposal for financing alternative to the
financing provided by Summit under the Financing Documents (the "Alternative
Financing"). By no later than January 31, 2010, Client shall provide evidence
satisfactory to Summit, in Summit's sole discretion, that Client has obtained an
approval or commitment for the Alternative Financing.


f.           Amended and Restated Dowe Guarantee. Upon the execution and
delivery of this Third Forbearance Agreement, Dowe shall execute and deliver to
Summit the Amended and Restated Guarantee attached hereto as Exhibit A (the
"Amended and Restated Dowe Guarantee"), absolutely and unconditionally
guaranteeing the obligations of Client owing under the Financing Documents.


Artisanal Cheese, LLC
11/12/2009

 
- 3 -

--------------------------------------------------------------------------------

 
 
4.             Financing Documents. Except as expressly amended or modified by
this Third Forbearance Agreement, the Financing Documents remain in full force
and effect. Client hereby confirms that the security interest granted in the
Financing Agreement also secures the Financing Agreement as amended by this
Third Forbearance Agreement. Guarantors hereby confirm that they guarantee,
pursuant to their respective Guarantees, the obligations of Client under the
Financing Agreement as amended by this Third Forbearance Agreement and as set
forth in their respective Guarantees.


5.             Termination of Forbearance. Summit's agreement to forbear shall
automatically terminate, without any notice to Client or Guarantors or any right
to cure, upon the earlier of (i) February 15, 2010, or (ii) upon the occurrence
of any of the following:


a.           Breach of Third Forbearance Agreement. A breach or default by
Client or Guarantors of any of the covenants or agreements set forth in this
Third Forbearance Agreement.


b.           New Event of Default. The occurrence of any new Event of Default,
or the occurrence of any event, which, with the passage of time or giving of
notice or both, would constitute a default, breach, or event of default under
the Financing Agreement.


c.           False Representation. Any representation or warranty by Client or
Guarantors made hereunder is materially false, incorrect, or misleading as of
the date made.


d.           Solvency. Client makes a general appointment of a trustee,
receiver, or other custodian for Client's property or any part thereof, or in
the absence of such application, consent, or acquiescence, a trustee, receiver,
or other custodian is appointed for Client or its property or any part thereof,
except as otherwise provided in this Third Forbearance Agreement.


e.           Bankruptcy. Commencement of any case under the Bankruptcy Code,
Title 11 of the United States Code, or commencement of any other bankruptcy
arrangement, reorganization, liquidation, receivership, custodianship, or
similar proceeding under any federal, state, or foreign law by or against either
Client or Guarantors.


f.           Repudiation of Third Forbearance Agreement. Client or Guarantors
take any action to repudiate this Third Forbearance Agreement or this Third
Forbearance Agreement shall otherwise cease to be in full force and effect other
than in accordance with its terms.


g.           Third Party Exercise of Remedies; Termination of Forbearance. Any
other lender or creditor, secured or unsecured, initiates the exercise of
remedies against Client, Guarantors, or their affiliates to collect or enforce
any obligation or indebtedness of such party, or commences any collection or
foreclosure action, or alleges in writing the breach of any obligation of any
Client, Guarantors, or their affiliates to such lender or creditor.


6.             Release and Waiver of Claims. Client and Guarantors each hereby
release and waive any and all claims, demands, actions, causes of action,
damages, costs, expenses, and other rights of any nature whatsoever, whether
known or unknown, whether or not accrued, presently existing, against Summit
arising out of or in any way relating to the Financing Documents, the First
Forbearance Agreement, the Second Forbearance Agreement, and/or this Third
Forbearance Agreement.


Artisanal Cheese, LLC
11/12/2009


 
- 4 -

--------------------------------------------------------------------------------

 
 
7.             No Waiver of Default. Execution and delivery of this Third
Forbearance Agreement and the actions contemplated herein, including, without
limitation, the failure of Summit to exercise any rights and remedies at this
time, do not constitute a waiver of the Existing Events of Default. Summit
reserves the right to exercise, upon termination of this forbearance as provided
in Section 5, any and all of its rights and remedies under the Financing
Documents, at law, or in equity. Any future re-occurrence of the Existing Events
of Default or any other existing or future event of default shall not be subject
to or governed by this Third Forbearance Agreement. No course of dealing or
delay or failure to assert any event of default shall constitute a waiver of the
event of default or of any prior or subsequent event of default. Client and
Guarantors should not assume or infer that Summit will waive any future event of
default. Summit may, at any time hereafter, regardless of any prior course of
conduct or waiver, require strict compliance with all terms and conditions of
the Financing Documents.


8.             Default Under Third Forbearance Agreement. Failure of Client
and/or Guarantors to timely perform any agreement or covenant provided herein or
in the event any representation or warranty by Client or Guarantors provided
herein is materially false or misleading, such event shall constitute a default
under this Third Forbearance Agreement and an Event of Default under the
Financing Agreement.


9.             Indemnification. Client and Guarantors shall jointly and
severally indemnify Summit for any and all claims and liabilities, and for
damages which may be awarded against or incurred by Summit, and for all
reasonable attorneys fees, legal expenses, and other out-of-pocket expenses
incurred in defending such claims, arising from or related in any manner to the
negotiation, execution, or performance by Summit of this Third Forbearance
Agreement or any of the agreements, documents, obligations, or transactions
contemplated by this Third Forbearance Agreement, but excluding any such claims
based upon breach or default by Summit or gross negligence or willful misconduct
of Summit.


Summit shall have the sole and complete control of the defense of any such
claims. Summit is hereby authorized to settle or otherwise compromise any such
claims as Summit in good faith determines shall be in its best interests.


10.           Revival. If any payment of any money to Summit by or on behalf of
Client and/or Guarantors should for any reason subsequently be determined to be
"voidable" or "avoidable" in whole or in part within the meaning of any state or
federal law (collectively "voidable transfers"), including, without limitation,
fraudulent conveyances or preferential transfers under the United States
Bankruptcy Code or any other federal or state law, and Summit is required to
repay or restore any voidable transfers or the amount or any portion thereof, or
upon the advice of counsel for Summit is advised to do so, then, as to any such
amount or property repaid or restored, including, without limitation, all
reasonable costs, expenses, and attorneys fees of Summit related thereto, the
liability of Client and Guarantors shall automatically be revived, reinstated,
and restored and shall exist as though the voidable transfers had never been
made.


11.           Authority. Each of the representatives signing this Third
Forbearance Agreement on behalf of Summit, Client, and Guarantors, as the case
may be, hereby represents and warrants that said representative has the
authority to execute and deliver this Third Forbearance Agreement and that this
Third Forbearance Agreement shall be valid, binding and enforceable in
accordance with its terms as to the company, if any, for whom said
representative has signed.


Artisanal Cheese, LLC
11/12/2009

 
- 5 -

--------------------------------------------------------------------------------

 
 
12.           Ownership of Claims. Client and Guarantors each represent and
warrant that it, he or she is the sole owner of the claims and actions which are
waived and/or settled by this Third Forbearance Agreement, that there has been
no prior assignment or transfer of those claims and actions, and that those
claims and actions are not subject to any security interest, lien, or other
encumbrance.


13.           Binding Effect. This Third Forbearance Agreement shall be binding
upon, extend to, and inure to the benefit of the heirs, successors, and assigns
of the parties hereto, to the officers, directors, employees, partners, agents
and representatives of the parties hereto, and to all persons or entities
claiming by, through or under any of the parties hereto.


14.           General. This Third Forbearance Agreement is made for the sole and
exclusive benefit of Summit, Client, and Guarantors and is not intended to
benefit any third party. No such third party may claim any right or benefit or
seek to enforce any term or provision of this Third Forbearance Agreement.


This Third Forbearance Agreement shall be governed by and construed in
accordance with the laws of the State of Utah.


Any provision of this Third Forbearance Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction only, be
unenforceable without invalidating the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


All references in this Third Forbearance Agreement to the singular shall be
deemed to include the plural if the context so requires and vice versa.
References in the collective or conjunctive shall also include the disjunctive
unless the context otherwise clearly requires a different interpretation.


Client and Guarantors each acknowledge that by execution and delivery of this
Third Forbearance Agreement, the Financing Agreement, and the Guarantees, Client
and Guarantors have transacted business in the State of Utah and voluntarily
submit to, consent to, and waive any defense to the jurisdiction of the courts
located in the State of Utah as to all matters relating to or arising from this
Third Forbearance Agreement, the Financing Agreement, and the Guarantees. THE
STATE AND FEDERAL COURTS LOCATED IN THE STATE OF UTAH SHALL HAVE SOLE AND
EXCLUSIVE JURISDICTION OF ANY AND ALL CLAIMS, DISPUTES, AND CONTROVERSIES,
ARISING UNDER OR RELATING TO THE FINANCING AGREEMENT, THE GUARANTEES, THIS THIRD
FORBEARANCE AGREEMENT AND/OR THE TRANSACTIONS CONTEMPLATED THEREBY AND HEREBY.
NO LAWSUIT, PROCEEDING, OR ANY OTHER ACTION RELATING TO OR ARISING UNDER THE
FINANCING AGREEMENT, THE GUARANTEES, THIS THIRD FORBEARANCE AGREEMENT, AND/OR
THE TRANSACTIONS CONTEMPLATED THEREBY OR HEREBY MAY BE COMMENCED OR PROSECUTED
IN ANY OTHER FORUM EXCEPT AS EXPRESSLY AGREED IN WRITING BY SUMMIT.


Artisanal Cheese, LLC
11/12/2009

 
- 6 -

--------------------------------------------------------------------------------

 
 
CLIENT AND GUARANTORS EACH HEREBY IRREVOCABLY WAIVE ALL RIGHTS TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM, WHETHER IN CONTRACT OR IN
TORT, AT LAW OR IN EQUITY, ARISING OUT OF OR IN ANY WAY RELATED TO THIS THIRD
FORBEARANCE AGREEMENT.


This Third Forbearance Agreement constitutes the entire agreement between the
parties hereto concerning the subject matter hereof and may not be altered or
amended except by written agreement signed by Summit, Client, and Guarantors.
All prior and contemporaneous agreements concerning the subject matter hereof,
other than the Financing Documents, are merged herein.


Dated: November __, 2009.



 
Summit Financial Resources, L.P.
             
By:
   
Name:
   
Title:
         
Artisanal Cheese, LLC
             
By:
Daniel W. Bowe
 
Title:
President
 
Name:
Daniel W. Bowe
       
American Home Food Products, Inc.
             
By:
Daniel W. Bowe
 
Title:
President
 
Name:
Daniel W. Bowe
             
/s/ Daniel W. Bowe
 
Daniel W. Bowe



Artisanal Cheese, LLC
11/12/2009
 
 

--------------------------------------------------------------------------------